Title: John Adams to the Governors of the United States, 18 Dec. 1785
From: Adams, John
To: Governors of the United States


          
            
              Sir
            
            

              Grosvr. square

              Decr. 1785—
            
          
          (Circular)

          The Right honourable the Marquis of Carmarthen—His Britannic
            Majesty’s principal secretary of State for foriegn Affairs, in a Letter which His
            Lordship did me the honour to write me, on the thirteenth of last Month informed me that
            the Commissioners of American Claims had notified to his Lordship that by Virtue of the
            Act of Parliament now in force, they have appointed John Anstey of Lincolns Inn,
            Barrister at Law, to repair to the United States of America to inquire into such facts
            & Circumstances as may be material for the better ascertaining the several
            Claims, which have been or shall be presented, under the Authority of the present or
            former act, & that they are of opinion the Countenance of the several States
            might tend to facilitate the execution of this Employmt—and his Lordship having
            requested that I would communicate Mr Anstey’s Appointment
            to the Members of Congress and recommend him to their Protection & Countenance
            in the execution of the Business with which he is charged and as I conceive, that Mr. Anstey’s honorable reception in America & the
            facilities afforded him by Government in the execution of this employment, will redound
            to the honor & Interest of the U. S. I beg leave to recommend him to your
            Excellency, and to every Countenance, Protection, & aid, which the service may
            require & which your Excelly. may with propriety
            give—I am

          
            
              J. A—
            
          
        